Citation Nr: 0212566	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-14 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
obsessive compulsive disorder and adjustment disorder with 
mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active service from December 1978 to July 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDING OF FACT

The veteran's service-connected psychiatric disability is 
productive of no more than mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for obsessive compulsive disorder and adjustment 
disorder with mixed anxiety and depressed mood have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.130, Diagnostic Codes 9404-9440 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions and correspondence provided 
to the veteran in this case have notified the veteran of all 
regulations pertinent to increased rating claims, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  Further, the Board notes 
that the claims file contains relevant service and medical 
records, including a VA examination that addressed the 
severity of his service-connected psychiatric disability.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
and that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); Quartuccio v. Principi, 16Vet. 
App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his service-connected disability, the 
severity of the veteran's disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran was granted service connection for obsessive 
compulsive disorder and adjustment disorder with mixed 
anxiety and depressed mood in March 2000 and was assigned a 
10 percent evaluation effective August 1, 1999.

The veteran has been assigned a 10 percent disability for his 
psychiatric disability under the provisions of Diagnostic 
Codes 9404-9440.  Under Diagnostic Code 9940, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  A rating of 30 percent is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for the veteran's psychiatric 
disability.  While the veteran has complained of sleep 
disturbance, lack of interest, concentration difficulties, 
and restlessness, he appears to be functioning satisfactorily 
with routine behavior, self-care, and normal conversation.  
The veteran has indicated that some of his symptoms have 
lessened since retirement, and the November 1999 VA examiner 
referred to the veteran's psychiatric symptoms as mild.

The record (including the veteran's August 2000 RO hearing 
testimony) reflects that the veteran's psychiatric problems 
have caused only minimal occupational impairment.  As for 
social impairment, the Board notes that April 2000 VA 
treatment records do note some marital difficulties.  
However, the record indicates that he is working on the 
problems and also appears to have a good relationship with 
his son.  The Board also notes that the reported GAF score of 
70 (November 1999 VA mental disorder examination) appears to 
reflect symptoms compatible with the current 10 percent 
rating.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 61-70 rating indicates 
"some mild symptoms . . . OR some difficulty in social, 
occupational or school functioning . . . but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."

In conclusion, the Board finds that the relevant medical 
evidence shows that the veteran's psychiatric symptoms more 
nearly approximates the criteria for his current 10 percent 
rating.  38 C.F.R. § 4.7.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and a rating in excess of the 
currently assigned 10 percent must be denied for the entire 
period of the veteran's claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990); Fenderson.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's psychiatric disability has resulted in a 
marked interference with his employment or necessitated 
frequent hospitalizations.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
obsessive compulsive disorder and adjustment disorder with 
mixed anxiety and depressed mood is not warranted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

